Citation Nr: 1048083	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for a low back disorder.

2.  Whether there is new and material evidence to reopen a claim 
for service connection for headaches.

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss from March 10, 2005 to August 1, 2009, 
when service connection was severed.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
March 2005, December 2006 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The March 2005 rating decision reopened the 
Veteran's claims for service connection for a low back disorder, 
headaches and bilateral hearing loss on the basis of new and 
material evidence, but then proceeded to deny these claims on 
their underlying merits.  However, the subsequent December 2006 
rating decision granted service connection for bilateral hearing 
loss and assigned an initial 10 percent rating retroactively 
effective from March 10, 2005.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The even more recent April 2008 decision denied his claim for 
service connection for tinnitus.  



In support of his claims, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing the 
Veteran submitted additional evidence and waived his right to 
have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).

In this decision, like the RO, the Board is reopening the claims 
for service connection for a low back disorder and headaches on 
the basis of new and material evidence.  Since, however, the 
claim for a low back disorder requires further development before 
being readjudicated on its underlying merits, the Board is then 
remanding this claim to the RO via the Appeals Management Center 
(AMC).  Additionally, the Board is remanding the claim for 
service connection for tinnitus for additional development and 
consideration.  The Board is deciding the remaining claims for 
service connection for headaches and for a higher initial rating 
for the bilateral hearing loss (that is, prior to its severance 
as of August 1, 2009).


FINDINGS OF FACT

1.  An unappealed March 1995 RO rating decision initially 
considered and denied the Veteran's claims for service connection 
for a low back disorder, headaches and bilateral hearing loss 
because he did not have evidence of a chronic (meaning permanent) 
disability since service.  

2.  Some of the additional evidence since received, however, is 
not cumulative or redundant of the evidence already considered in 
that prior decision and relates to an unestablished fact needed 
to substantiate the claims for service connection for a low back 
disorder and headaches.

3.  There is also competent and credible evidence showing the 
Veteran began experiencing headaches while in the military and 
that he has continued to experience them since his discharge from 
service.

4.  The Veteran initially was granted service connection for 
bilateral hearing loss and received an initial 10 percent rating 
retroactively effective from March 10, 2005 based on the results 
of an August 2006 VA examination.

5.  But it was subsequently determined that examination pertained 
to a different Veteran, so the grant of service connection for 
bilateral hearing loss was clearly and unmistakably erroneous and 
therefore eventually severed as of August 1, 2009.

6.  Consequently, there is no evidence of bilateral hearing loss 
during the immediately preceding period from March 10, 2005 to 
August 1, 2009, much less sufficient hearing loss to warrant an 
initial rating higher than 10 percent.


CONCLUSIONS OF LAW

1.  The RO's March 1995 rating decision denying service 
connection for a low back disorder, headaches and bilateral 
hearing loss is final and binding based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 
3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But new and material evidence has been received since that 
decision to reopen the claims for a low back disorder and 
headaches.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. §§ 3.102, 3.156, 
3.159.

3.  Resolving all reasonable doubt in his favor, the Veteran's 
headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria are not met, however, for an initial rating 
higher than10 percent for the bilateral hearing loss prior to its 
severance as of August 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

When the Veteran has filed a petition to reopen a previously 
denied, unappealed claim, this VCAA notice must:  (1) notify him 
of the evidence and information necessary to reopen the claim 
(i.e., by describing what is meant by new and material evidence); 
(2) identify what specific evidence is required to substantiate 
the element or elements needed for service connection that were 
found insufficient in the prior denial of the claim on the 
merits; and (3) provide general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA's 
Office of General Counsel has issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  See VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of a 
claim, including concerning the downstream disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).



Ideally, this VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.



The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to develop 
the case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

Concerning the claim for an initial rating higher than 10 percent 
for the bilateral hearing loss, prior to the severance of service 
connection on August 1, 2009, letters satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran 
in April and October 2005.  These letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence - 
keeping in mind his claim initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection, since granted, then eventually severed.  Note also 
that more recent letters dated January and March 2008 complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of claims.  While the Board sees that 
these letters were sent to the Veteran concerning other claims he 
had filed, which are not currently at issue on appeal, the 
failure to send this Dingess notice specifically concerning his 
claim for a higher initial rating for bilateral hearing loss is 
non-prejudicial.  This is because in cases, as here, where 
service connection has been granted and an initial disability 
rating and effective date assigned, the typical service-
connection claim has been more than substantiated - it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 
500 (2006).  Thus, as the Veteran's claim for a higher rating for 
this disability was appealed directly from the initial rating 
assigned, no further section 5103(a) notice is required.  See 
Goodwin v. Peake, 22 Vet App 128 (2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim for an initial rating 
higher than 10 percent for bilateral hearing loss, which is 
obtainable, and therefore appellate review may proceed without 
prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained his available service treatment records (STRs), VA 
treatment records, lay statements in support of his claim and 
arranged for a VA compensation examination initially to assess 
the etiology of his bilateral hearing loss in April 2005.

The record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  The Board 
acknowledges that the initial grant of service connection for the 
bilateral hearing loss was based on a different Veteran's 
examination, which resulted in the mistaken assignment of the 10 
percent initial rating.  However, the only evidence of record for 
the relevant time period at issue is the report of the April 2005 
VA audiological examination, which unfortunately does not show 
the Veteran had any hearing loss disability according to VA 
regulation, 38 C.F.R. § 3.385, much less sufficient hearing loss 
to warrant a rating higher than 10 percent under 38 C.F.R. 
§§ 4.85 and 4.86.  It also is not possible that an examination 
"in retrospect" could provide this necessary information.  Cf. 
Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.  38 U.S.C.A. § 5103A.  

Additionally, since the Board is also reopening the claims for 
service connection for a low back disorder and headaches on the 
basis of new and material evidence, the Board need not determine 
whether there has been compliance with Kent because these claims 
are being reopened, regardless, so this case's holdings 
are ultimately inconsequential.

Moreover, the Board is not only reopening but also granting the 
claim for headaches and temporarily deferring consideration of 
whether there has been compliance with the other notice-and-duty-
to-assist provisions of the VCAA concerning the remaining claims 
for service connection for a low back disorder and tinnitus 
pending completion of the additional development of these claims 
on remand.

I.  Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for a Low Back Disorder and 
Headaches

As already alluded to, an earlier March 1995 rating decision 
initially considered and denied these claims.  And in the absence 
of a timely appeal, that decision became final and binding on the 
Veteran based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed a petition to reopen these claims in March 
2005.  Therefore, the amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

The Board must make this threshold preliminary determination of 
whether there is new and material evidence, irrespective of what 
the RO may have determined in this regard and before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate these claims on their underlying 
merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

In the prior March 1995 decision, the RO denied the claims 
because there was no competent and credible evidence of a chronic 
(meaning permanent) headache or low back disorder as a result of 
an injury or a disease in service, i.e., no proof of residual or 
consequent disabilities.  At the time of that decision, 
the evidence of record included only the Veteran's service 
treatment records, as he had failed to report for his scheduled 
VA compensation examinations.  

During the many years since that March 1995 decision, however, 
the Veteran has submitted additional VA treatment records dated 
from July 2004 to April 2005, and from March 2006 to March 2010.  
He also provided copies of his Social Security Administration 
(SSA) records showing his award of disability benefits in May 
2006 was for a lumbosacral strain.  Further, he has had 
VA compensation examinations in April 2005, February 2008, and in 
June and September 2009 concerning these disorders.  As well, he 
submitted the report of an August 2010 examination by Dr. A.B. 
addressing the etiology of the low back disorder.  

Specifically concerning the claim for service connection for 
headaches, the Veteran has provided medical evidence of fairly 
continuous complaints and treatment of headaches since service, 
as reflected in his VA outpatient treatment records and in the 
reports of his several VA compensation examinations.  He also has 
submitted statements in support of his claim alleging head 
injuries as a result of boxing and hitting his head inside 
aircraft while in the military.  Further, his STRs note repeated 
complaints of headaches and treatment for head injuries while in 
service.  Additionally, the September 2009 VA compensation 
examiner specifically determined that "it is at least as likely 
as not that the Veteran's residual traumatic brain injury in the 
military is chronic daily headaches."  This most recent evidence 
addresses the potential etiology of his headaches and, 
importantly, attributes them to his military service, which is 
supported by his STRs and personal statements.  



So, unlike when the RO initially considered and denied this claim 
in March 2005, there is now competent evidence confirming the 
Veteran has a chronic headache disorder.  Moreover, there are 
indications this disorder is attributable to his military service 
- and, indeed, to specific head injuries in service.  So this 
additional evidence is both new and material and, thus, reason to 
reopen this claim.

Turning next to the Veteran's claim for service connection for a 
low back disorder, the evidence now of record includes the 
reports of VA compensation examinations he had in April 2005, 
February 2008, and in June and September 2009, as well as copies 
of his SSA records.  Initially, the April 2005 VA examiner stated 
the date of onset was 1994 for the low back strain with decreased 
range of motion.  However, the February 2008 VA examiner 
concluded the Veteran's low back disorder is a result of a motor 
vehicle accident (as a civilian) and thus not due to his service.  
The June and September 2009 examinations did not address any 
impairment in this segment of his spine (thoracic and lumbar = 
thoracolumbar), focusing instead only on the adjacent cervical 
segment of his spine.  However, he submitted the report of an 
examination by Dr. A.B. in August 2010, indicating the low back 
disorder "is likely a result of . . . previous degenerative 
changes of both knees and the use of cane for ambulation."  This 
is significant because the Veteran was granted service connection 
for two knee disabilities in a December 2005 rating decision.  
However, the issue of his entitlement to service connection, 
including as secondary to his service-connected right and left 
knee disabilities, has not been considered.

The SSA records additionally provided mention a claim for Texas 
Worker's Compensation concerning an incident on an oil right in 
which the Veteran injured his back, so on his job as a civilian.  
These records show he has been receiving disability benefits for 
amnestic disorder, with a secondary diagnosis of back pain since 
May 2006.  The Board is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating 
the SSA's favorable determination, while probative evidence to be 
considered in a claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  However, these records are new and 
material to his claim inasmuch as they nonetheless concern the 
etiology of his low back disorder. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court held that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  The CAVC made a similar 
finding in Evans, indicating the newly presented evidence need 
not be probative of all the elements required to award the claim, 
just probative of element that was a specified basis for the last 
disallowance.  Evans, 9 Vet. App. at 284.

So, unlike when the RO initially considered and denied this claim 
in March 2005, there is now competent evidence confirming the 
Veteran has a low back disorder.  Moreover, there are indications 
this disorder may be at least partly attributable to his military 
service, irrespective of his intercurrent civilian work-related 
injury, inasmuch as it also alternatively may be secondary to 
already service-connected bilateral knee disability.  So this 
additional evidence is both new and material and, thus, reason to 
reopen this claim.

However, reopening of this claim does not mean that it ultimately 
will be granted, only that it is deserving of further 
consideration on its underlying merits.  So to this extent, and 
this extent only, the appeal is being granted subject to the 
further development of this claim on remand.

II.  Entitlement to Service Connection for Headaches

The Veteran contends that he began experiencing headaches while 
in the military, described as right intermittently sharp 
temporal, frontal, or occipital radiating headaches that 
alternate sides.  He claims to also have experienced blurred 
vision and to noticing black spots.  He says the headaches he had 
in service have persisted during the many years since his 
discharge.  And after reviewing the relevant medical and other 
evidence of record, the Board agrees and finds that the evidence 
supports his claim for service connection.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In order to establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id.  Establishing 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is an 
alternative method of satisfying the second and third Shedden 
requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition, (e.g., a broken leg, 
separated shoulder, flat feet, varicose veins, etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is have proof he has the claimed 
disability - namely, headaches.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of this proof of current 
disability, there could be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
He initially received a diagnosis of recurrent cephalgia (i.e., 
recurrent headaches) during his April 2005 VA compensation 
examination, and it was indicated he had had this condition since 
at least 1994, so, if true, meaning since service.

A March 2006 VA outpatient treatment record also notes the 
Veteran's complaints of headaches and made this diagnosis.  A 
February 2008 VA compensation examination resulted in diagnoses 
of both migraine and tension headaches, reportedly beginning 
while he was stationed in Korea.  The VA compensation examiner 
that evaluated the Veteran even more recently in June 2009 
confirmed this diagnosis of migraine and tension headaches.  So 
not only does this evidence confirm the Veteran has headaches, 
but it also shows he has had them rather continuously since his 
discharge from service.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a Veteran and other persons can 
attest to factual matters of which they have first-hand 
knowledge, e.g., experiencing and witnessing events in service 
and during the years since).  Hence, the Veteran is competent to 
report during his Travel Board hearing and in statements in 
support of his claim about what he experienced during service, 
which is when he first reported his headaches began as a result 
of multiple traumatic brain injuries (TBIs) due to hitting his 
head on aircraft and as a result of his boxing.  Further, there 
are numerous complaints of headaches in his STRs, beginning in 
July 1986 and continuing in September 1988 and even into August 
and September 1993.  Moreover, there is evidence of treatment in 
service for head injuries in July 1989 and again in May 1994.  
His military service ended in October 1994.  Thus, the Board 
finds his statements and testimony to be both competent and 
credible, not only in terms of establishing he experienced 
headaches on various occasions while in service, but also during 
times contemporaneous to the type of injuries alleged.  

So the only remaining requirement is establishing the required 
linkage between the current headaches and those in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service."); see also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The April 2005 VA compensation examiner that diagnosed recurrent 
cephalgia did not render an opinion as to the etiology of this 
disorder, other than noting historically that the condition 
reportedly had existed since 1994, the year the Veteran separated 
from service.  The Veteran's post-service VA outpatient treatment 
records list additional, more recent, diagnoses of headaches 
beginning in March 2006 and continuing through March 2010.  
Moreover, the February 2008 VA compensation examiner, while 
diagnosing migraine and tension headaches and admitting they 
began while the Veteran was stationed in Korea, stated there was 
no "documentation. . . establishing a link between his current 
headaches and military service."  To the contrary, the September 
2009 VA compensation examiner specifically stated that it was 
"at least as likely as not that the Veteran's residual for 
traumatic brain injury while in the military is chronic daily 
headaches."  

Further, even as a layman, the Veteran is competent to proclaim 
having experienced headaches in service due to being hit on the 
head and in the years since his discharge.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records).  In addition to his personal statements that 
he has suffered from headaches since service, he provided two 
supporting lay statements in May 2007 further corroborating this 
fact.  And his lay testimony, the two additional lay statements, 
VA outpatient treatment records from March 2006 to March 2010, 
the February 2008 and May and September 2009 VA compensation 
examinations, especially considered together, establish he has 
continued to experience these same type headaches during the 
several years since his discharge from service in October 1994.  
Thus, the Board finds that his lay testimony is competent and 
credible to show, along with this other evidence, that his 
headaches originated during his service and have persisted since.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  


Competency is distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

Therefore, service connection is established based on chronicity 
in service or continuity of symptomatology since.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  This 
is especially true when resolving all reasonable doubt in the 
Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
So service connection for headaches must be granted.

III.  Entitlement to an Initial Rating Higher than 10 Percent for 
Bilateral Hearing Loss from March 10, 2005 to August 1, 2009, 
when Service Connection was Severed

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection in December 2006 for his bilateral hearing loss, some 
further discussion of the Fenderson case is warranted.  Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the 
Court noted the distinction between a new claim for an increased 
evaluation of a 
service-connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance.  
See also, however, Hart v. Mansfield, 21 Vet App 505 (2007) (a 
decision of the Court holding that, in determining the 
present/current level of disability for any increased-evaluation 
claim, the Board must consider whether the rating should be 
"staged").  Similarly, in the latter Fenderson scenario, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA also must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

The Veteran's bilateral hearing loss was originally evaluated as 
10-percent disabling effective from March 10, 2005, the date of 
receipt of his claim.  But, as mentioned, service connection was 
severed as of August 1, 2009 because the VA audiological 
examination used to establish his initial entitlement concerned a 
different Veteran.  Regardless, in deciding this claim, the Board 
has to consider whether he was entitled to a rating higher than 
10 percent prior to the severance.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In making determinations for a hearing loss claim, it is 
important for the Veteran to understand that the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical, i.e., nondiscretionary application of the rating 
schedule to the numeric designations based on the examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral hearing loss range from noncompensable 
(i.e., 0 percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).



VA regulations also provide that, in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets to 
include the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10.  The Court also held that audiometric testing in 
sound-controlled rooms like those provided during VA compensation 
examinations are adequate testing grounds for rating purposes.  
The Court noted, as well, that, even if an audiologist's 
description of the functional effects of the Veteran's hearing 
disability was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  Id.

In this case, the Veteran has not offered any expert audiological 
medical evidence suggesting an audiometry test conducted in a 
sound-controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has he 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in use 
by the general medical community.  



The Veteran's only VA audiology evaluation was conducted in April 
2005.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
15
15
15
15
10

The average puretone threshold was 22.5 decibels in the right ear 
and 13.75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent for both ears.  

Applying the results of that April 2005 examination to Table VI 
yields values of Level I for each ear, right and left.  Applying 
these values to Table VII indicates his bilateral hearing loss at 
that time was noncompensable, i.e., 0-percent disabling.  There 
is simply no additional evidence of record for this time period 
from March 10, 2005 to August 1, 2009, which would allow the 
Board to increase his currently, albeit mistakenly, assigned 10 
percent disability rating.  In fact, according to 38 C.F.R. 
§ 3.385, he does not even have sufficient hearing loss to be 
considered an actual disability by VA standards.  See 38 C.F.R. § 
3.385, indicating impaired hearing only will be considered to be 
an actual disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The Veteran also does not have the type of exceptional hearing 
impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so this 
regulation does not apply.



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
bilateral hearing loss markedly interfered with his employment 
during this period at issue, meaning above and beyond that 
contemplated by his 10 percent schedular rating.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran was not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment, if at all, was on an outpatient basis, not as an 
inpatient, much less frequent inpatient.  Extra-schedular 
consideration is not warranted in these circumstances.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

As there is new and material evidence, the petition to reopen the 
claim for service connection for a low back disorder is granted, 
subject to the further development of this claim on remand.

The claim for service connection for headaches is reopened and 
granted on its underlying merits.

The claim for an initial rating higher than 10 percent for the 
bilateral hearing loss from March 10, 2005 to August 1, 2009, 
when service connection was severed, is denied.


REMAND

Before addressing the remaining claims for service connection for 
tinnitus and a low back disorder, including as secondary to the 
bilateral (right and left) knee disability, the Board finds that 
additional development is required.

First, the AMC/RO must issue a statement of the case (SOC) 
concerning the issue of entitlement to service connection for 
tinnitus.  In the April 2008 rating decision, the Veteran was 
denied service connection for this condition.  But in response, 
he submitted a timely NOD in May 2008.  38 C.F.R. §§ 20.201, 
20.302.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  However, he has not been provided a SOC or given an 
opportunity to perfect the appeal of this claim by also filing a 
timely substantive appeal (VA Form 9 or equivalent).  38 C.F.R. § 
20.200.  Therefore, the Board must remand this claim, rather than 
merely referring it.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

The AMC/RO also needs to have the Veteran reexamined for 
additional medical comment and opinion regarding the etiology of 
his low back disorder.  The record raises the issue of his 
potential entitlement to service connection on an alternative 
secondary basis since evidence in the file at least partly 
attributes this low back disorder to his service-connected 
bilateral knee disability - and, in particular, his right knee 
hyperostosis and left knee patellofemoral syndrome.  The August 
2010 statement from Dr. A.B., the Veteran's private physician, 
suggests this cause-and-effect correlation.  38 C.F.R. § 3.310(a) 
and (b); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
determining whether service connection is warranted, all 
potential theories of entitlement, direct, presumptive, and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).

The prior April 2005 VA compensation examiner only discussed the 
Veteran's constant low back pain, with date of onset in 1994.  He 
diagnosed the Veteran with a low back strain and stated it was 
characterized by decreased range of motion.  The February 2008 VA 
compensation examiner opined that the Veteran's low back disorder 
was due to post-service motor vehicle accidents in 1997 and 1999, 
and not due to his military service.  However, in August 2010, 
Dr. A.B. submitted documentation that the Veteran's low back 
disorder is likely the result of degenerative changes in his 
knees and his use of a cane for ambulation.  As this additional 
theory of entitlement has only recently been raised, and there is 
no indication Dr. A.B. was able to review the Veteran's claims 
file in making this determination (so as to also consider and 
account for the additional injuries he has sustained to his low 
back since service), the Veteran needs to be reexamined for a 
medical nexus opinion concerning this other possibility that his 
low back disorder may be due to his already service-connected 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a SOC concerning the 
issue of entitlement to service connection 
for tinnitus.

Also advise him that he still needs to file a 
timely substantive appeal, such as a VA Form 
9 or equivalent statement, in response to the 
SOC to "perfect" an appeal to the Board 
concerning this additional claim.  He must 
also be advised of the time period in which 
to perfect this appeal.  If, and only if, he 
submits a timely substantive appeal in 
response to the SOC, thereby perfecting his 
appeal, should this additional claim 
be returned to the Board for further 
appellate consideration.

2.  Ensure there are no additional VA 
treatment records dated since March 2010 that 
need to be obtained from the local VA Medical 
Center (VAMC) in Houston, regarding any of 
the remaining claims at issue (so not if 
concerning those that have been decided in 
this decision).  

3.  After associating any additional VA 
treatment records with the claims file, 
schedule the Veteran for an appropriate VA 
compensation examination for a medical nexus 
opinion concerning the nature and etiology of 
his current low back disorder.

He is hereby advised that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences on 
this pending claim.  

The examination should include any diagnostic 
testing or evaluation deemed necessary.  And 
the claims file, including a complete copy of 
this remand, must be made available for 
review of his pertinent medical and other 
history.

Based on a physical examination and 
comprehensive review of the claims file, 
including consideration of the findings of 
the prior April 2005 and February 2008 
VA compensation examiners, as well as the 
August 2010 findings of Dr. A.B., this 
additional VA examiner is asked to provide an 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) the Veteran's 
low back disorder is:  (a) either caused or 
aggravated by his already service-connected 
bilateral knee disability - specifically, 
his right knee hyperostosis and left knee 
patellofemoral syndrome; or (b) is directly 
related to his military service, especially 
considering his complaints in service of 
back pain and muscle spasms; or (c) if 
involving degenerative joint disease, i.e., 
arthritis, initially manifested within one 
year of his discharge from service in October 
1994, meaning by October 1995.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

4.  Then readjudicate the claim concerning 
the low back disorder in light of any and all 
additional evidence obtained.  The 
readjudication of this claim must include 
consideration of whether service connection 
is warranted on an alternative secondary 
basis, as proximately due to, the result of, 
or aggravated by the already service-
connected bilateral knee disability 
(so not just whether service connection is 
warranted on direct and presumptive bases).  
If this claim is not granted to Veteran's 
satisfaction, send him and his representative 
a SSOC and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


